 

 





 Exhibit 10.7

 

 

Confidential treatment has been requested for portions of this document
indicated by [***], which portions are filed separately with the Commission.

 

 

 

 

 

LICENSING PROGRAM SERVICES AGREEMENT

 

Between

 

ALLIACENSE LIMITED, LLC

 

And

 

PHOENIX DIGITAL SOLUTIONS, LLC

 

 

1. DEFINITIONS 2 2. CONDUCT OF THE PROJECT 4 3. COMPENSATION 5 4. TERM AND
TERMINATION 5 5. REPRESENTATIONS AND WARRANTIES 6 6. DISPUTE RESOLUTION 6 7.
GENERAL 7 8. UNDERTAKING BY PTSC AND TPL 8   Exhibit A:  SCHEDULE OF PROJECT
PATENTS 9   Exhibit B:  PROJECT DESCRIPTION 10   Exhibit C:  SCHEDULE OF
LITIGATION PROJECTS 11

 

 

 

 

 

 

LICENSING PROGRAM SERVICES AGREEMENT

 

This Agreement is entered into between ALLIACENSE LIMITED, LLC, a Delaware
limited liability corporation (“Alliacense”), having its principal place of
business at 20883 Stevens Creek Boulevard, Suite 100, Cupertino, California
95014, and PHOENIX DIGITAL SOLUTIONS LLC (“PDS”), a Delaware limited liability
company, having its principal place of business at 20883 Stevens Creek
Boulevard, Suite 100, Cupertino, CA 95014. In this Agreement, Alliacense and PDS
may be referred to individually as “Party” and collectively as the “Parties.”

 

WHEREAS Alliacense provides an array of intellectual property licensing program
support services, including but not limited to reverse engineering, engineering
analysis, IP analysis, business analysis, marketing and sales (“Licensing
Services”); and

 

WHEREAS Alliacense also provides an array of intellectual property litigation
program support services, including but not limited to strategic defendant
selection, infringement contention preparation, claim construction development
and strategy, patent prosecution management, and reexamination defense and
strategy (“Litigation Support”); and

 

WHEREAS certain of the Alliacense personnel have provided substantial support to
TPL with licensing the Project Patents to date and PDS and PTSC and TPL desire
to contract directly with Alliacense going forward to ensure that the same
Alliacense team continues its Project Patents focus; and

 

WHEREAS PDS requires certain combinations of the type of services Alliacense
provides in connection with the commercialization of Project Patents.

 

NOW THEREFORE, for and in consideration of the mutual covenants herein contained
as well as other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the parties hereto covenant and agree that:

 

1. Definitions.

 

  1.1. “Project Patents” means the patents and applications scheduled at Exhibit
A entitled “Schedule of Project Patents,” as well as all progenitors and progeny
thereof, and all additions, changes, amendments, modifications, actions,
counterparts, continuations, continuations-in-part, extensions, reissues,
divisionals and/or renewals of such items, progenitors, and/or progeny.        
1.2. “Project” means the Licensing Services and Litigation Support scheduled at
Exhibit B entitled, “Project Description.”         1.3. “PTSC” means Patriot
Scientific Corporation, a Delaware corporation having its principal place of
business at 701 Palomar Airport Road, Suite 170, Carlsbad, CA 92011-1045,
together with its heirs, executors, administrators, representatives, successors
and assigns.      

 

2

 

 

 

  1.4. ”TPL” means Technology Properties Limited LLC, a California limited
liability company having its principal place of business at 20883 Stevens Creek
Blvd., Suite 100, Cupertino, CA 95014, together with its heirs, executors,
administrators, representatives, successors and assigns.         1.5. “Recovery”
means the gross amount of all value received by PDS and PTSC and TPL from
enforcing the Project Patents, or under any license or settlement agreement
under the Project Patents, whether in satisfaction of any settlement, release of
any claim, any judgment, any transfer of rights relating to the Project Patents,
and/or any theory of recovery or award as alleged or to be alleged in the court
action, including any award of damages, increased or treble damages, costs,
attorneys’ fees, and interest, whether by compromise or judgment after suit is
filed, or transfer of ownership in the Project Patents or transfer of ownership
of PDS.

 

  1.5.1. Recovery excludes:  (i) consideration not actually received by PDS,
such as mere tax credits unless and until such credits are used; and (ii)
intangible consideration, such as goodwill in the licensing program or
trademarks associated with the IP, and (iii) consideration related to separate
transactions that do not involve the IP.         1.5.2. Recovery also includes
non-monetary, tangible consideration such as patents or shares of corporate
interest. In the event of such Recovery, PDS and Alliacense shall in good faith
negotiate, on a case-by-case basis, the appropriate basis for and amount of the
Recovery, such as the monetary equivalent or the like and to assign a monetary
present value to such non-monetary terms at the time of settlement.

 

  1.6. “Expenses” means the actual costs incurred for travel expenses for
Litigation Support, third party expert and consultant fees and related expenses,
costs of charts and other visual aids obtained from third parties, on-line
computer research costs, third party reverse engineering, third party technical
and economic research, translators and interpreters, and other direct
third-party expenses reasonably incurred, without any applied markup of costs,
in the pursuit of the Project.Expenses shall be documented and also includes:

 

  1.6.1. Product Costs (i.e., costs of products for testing and analysis), and
Laboratory Costs (i.e.; costs of the maintenance and repair of lab equipment
consumed or damaged in pursuit of the Project, as well as the costs of
acquisition of or access to specialized equipment not in inventory and required
to pursue the Project). Costs exceeding five thousand dollars per item shall
require the pre-approval of PDS.         1.6.2. All costs incurred by or on
behalf of Alliacense as a result of Alliacense being required to participate as
a party in any lawsuit (other than a suit brought by a Party and arising under
this Agreement) involving the Project Patents.

 

 

3

 

 

 

2. Conduct of the Project.

 

  2.1. Alliacense shall exert commercially reasonable efforts to implement the
Project; and shall have no obligation to pursue or fund any effort to prosecute,
maintain, enforce or defend any element of the Project Patents other than as
specifically provided for in Exhibits B and C, and including any amendments
thereto agreed in writing hereafter by both Parties.         2.2. Relationship.

 

  2.2.1. Alliacense may utilize the services of its various personnel who may be
lawyers to implement the Project.  Such services shall for no purpose be deemed
to be legal services or to give rise to a lawyer-client relationship between
Alliacense and/or such personnel on the one hand, and PDS or PTSC or TPL or
Charles H. Moore on the other hand.  Without limiting the foregoing, neither
Alliacense nor such personnel shall for any purpose be deemed to have (i)
provided legal services or advice to, (ii) undertaken the representation of, or
(iii) entered into a lawyer-client relationship with PDS or PTSC or TPL or
Charles H. Moore.         2.2.2. This Agreement shall not constitute, create, or
in any way be interpreted as a joint venture, employment relationship,
partnership, agency relationship, or business organization of any kind between
Alliacense on the one hand and the PDS or PTSC or TPL or Charles H. Moore on the
other.

 

  2.3. Designated Contacts.  Alliacense and PDS shall establish Project Contacts
that will be responsible for continuous, substantive and appropriate
communications between Alliacense and PDS regarding the status of the Project,
and the on-going requirements, demands, priorities, adjustments and like.      
  2.4. Status Meetings.  At least once every two weeks, Alliacense and PDS shall
meet to provide each other relevant status information, wherein (i) Alliacense
shall provide a progress report summarizing efforts being undertaken under the
Project, and (ii) PDS shall provide a report summarizing events of which it has
knowledge that may reasonably be expected to be relevant to the Project
business.         2.5. Cooperation.  As requested by Alliacense, PDS shall have
a continuing obligation to exert its reasonable best efforts:

 

  2.5.1. To cooperate with Alliacense in the execution of its obligations, and
to support the Project by, for example, promptly executing (upon reasonable
request) and to delivering all documents, instruments, and things necessary or
useful in the conduct of Alliacense's activities hereunder; and         2.5.2.
To avoid and refrain from any and all activity of any kind or nature which may
impede, impair, frustrate or otherwise interfere with the activities of
Alliacense in the execution the Project (including, for example, that any
communication by PDS or PTSC or TPL characterizing the nature of the Project
Patents, or the licenses or litigation involving the Project Patents shall be
subject to the pre-approval of Alliacense, such approval not to be unreasonably
delayed or withheld); and         2.5.3. To impose the covenants of this
Agreement on the PTSC and TPL and their respective directors, officers,
employees, consultants, attorneys, agents and other affiliates or
representatives; and to be responsible hereunder for each and every failure in
the good and faithful performance of this Agreement by PTSC and TPL and/or their
respective directors, officers, employees, consultants, attorneys, agents and
other affiliates or representatives.

 

4

 

 

 

3. Compensation.  [***]     4. Term and Termination.

 

  4.1. Useful Life.  This Agreement shall continue for the Useful Life of the
Project Patents.  “Useful Life” means the greater of the period of time during
which any of the Project Patents is either susceptible to legal protection, or
reasonably perceived by PDS to have commercial value; and in either case, may
extend beyond the expiration of the Project Patents themselves.  After the
expiration of the term in such circumstance, neither Party shall have any
further obligation hereunder other than PDS’ obligations under Section 3 of this
Agreement.         4.2. Material Reduction in Value.  In the event that facts or
events are discovered or occur which materially reduce the reasonable evaluation
of the commercial value of the Project Patents and commercial viability of the
Project, and the Parties have not agreed to terminate this Agreement pursuant to
Section 4.1 above, then the Parties shall promptly agree to an economically
reasonable reduction in the scope of the Project Description and to a
proportionate reduction in the Advances of Section 3.2.         4.3. Termination
for Cause.  Alliacense may terminate this Agreement upon the failure of PDS (or
of PTSC or of TPL) to substantially perform any of its material obligations to
be performed hereunder, including without limitation the payment obligations
pursuant to Section 3 Agreement.  In the event of such termination by
Alliacense, neither Party shall have any further obligation hereunder other than
PDS’ obligations with respect to (a) accrued Expenses, and (b) Licensing
Services Fees (subject to any offsets pursuant to Section 3.2), and (c) accrued
Litigation Support Fees, and (d) accrued Advances.         4.4. Termination
without Cause.  Alliacense may terminate this Agreement at any time without
cause, and in the event of such termination by Alliacense, neither Party shall
have any further obligation hereunder other than:

 

  4.4.1. PDS’ obligations with respect to (a) accrued Expenses, and (b)
Licensing Services Fees with respect to Recovery arrangements made prior to such
termination (subject to any offsets pursuant to Section 3.2), and (c) accrued
Litigation Support Fees, and (d) accrued Advances; and         4.4.2. Alliacense
shall provide to PDS the MMP Portfolio Licensing Program licensee communications
files (which contain all communications to and from prospective and actual
licensees).

 

5

 

 

 

5. Representations and Warranties.

 

  5.1. PDS and PTSC and TPL acknowledge, represent, and warrant to Alliacense
that:

 

  5.1.1. PDS has the exclusive right to regulate and control by license and to
sue and collect damages in its own name and benefit under the Project Patents;
and         5.1.2. Alliacense has prepared this Agreement at the request of PDS
and PTSC and TPL, and such preparation by Alliacense shall not be used as basis
for construing the terms hereof against Alliacense or otherwise; and        
5.1.3. Neither Alliacense nor its representatives have for any purpose
undertaken the representation of or entered into a lawyer/client relationship
with the PDS or PTSC or TPL or Charles H. Moore or their representatives; and  
      5.1.4. PDS and PTSC and TPL release, acquit, and agree to hold Alliacense
and its representatives harmless with respect to all claims of whatsoever kind
or nature related to the preparation, execution, and delivery of this Agreement;
and         5.1.5. PDS and PTSC and TPL have sought and received the advice of
independent counsel and are in no way relying on any advice or representations
of Alliacense or its representatives.

 

  5.2. Each Party represents, warrants and covenants that it has the right to
enter this Agreement, and to undertake the duties hereunder.

 

Dispute Resolution. All rights and obligations under this Agreement shall be
resolved as if all persons and all transactions related to this Agreement had
their legal residence, situs, and employment in Santa Clara County, California.
Within 15 days after written notice of the dispute, members of the most senior
management of the parties shall meet and exercise their commercially reasonable
efforts to resolve any dispute under this Agreement. If unresolved, then in the
event of a legal proceeding, the cost of translating into English all
discoverable materials, and of providing contemporaneous translation of all live
testimony shall be borne by PDS. All performances due hereunder shall continue
unabated throughout the entire process and a final adjudication in accordance
with the terms hereof has been made from which no appeal or review can be
undertaken. The prevailing party as determined by the trier of fact, whether
judge, or jury, shall be awarded reimbursement of all expenses, court costs, and
attorneys fees.’

 

6.General.

 

6.1.In no event shall any right, duty or privilege arising hereunder be assigned
by either party to an entity which it does not own and control without the prior
written consent of the other parties. Any attempted or purported assignment
without such consent shall be voidable at the option of the non-consenting
party.

 

6.2.Any covenant requiring a party to perform or provide an act or service shall
be construed to impose upon such party the burden of the cost thereof unless
otherwise provided for herein.

 

6.3.Section titles are intended only to aid and assist the reader and are not
intended to be descriptive of the contents of the section or to be used for
construction or interpretation.

 

6

 

 



6.4.The failure of any provision of this Agreement by virtue of its being
construed as invalid or otherwise unenforceable shall render the entire
Agreement cancelable at the option of the party asserting the enforceability of
the said provision.

 

6.5.All notices shall be in writing and effective upon delivery or upon posting
by certified mail, return receipt requested, addressed as follows (or such other
address as may be hereafter designated):

 

If to PDS: If to Alliacense:

Attention:

 

PDS Managers

 

Daniel E. Leckrone

20883 Stevens Creek Blvd, Suite 100

Cupertino, CA 95014

 

Carlton M. Johnson

1120 Sanctuary Pkwy, Suite 325

Alpharetta, GA 30009

 

General Counsel, TPL

20883 Stevens Creek Blvd, Suite 100

Cupertino, CA 95014

 

General Counsel, PTSC

 

 

Attention:

 

Mac Leckrone, President

 

Alliacense Limited LLC

20883 Stevens Creek Boulevard

Suite 100

Cupertino, CA 95014

 

 

And by email to: customerservice@alliacense.com

 

6.6.This Agreement together with its Exhibits contains the entire agreement
between the Parties and supersedes any and all other agreements between them, or
between or among Alliacense and/or PTSC and/or TPL relating to the subject
matter hereof.

 

6.7.This Agreement shall create no rights or licenses to any intellectual
property between or among the parties, nor shall it create any obligation to
share technology, trade secrets, know-how, show-how and other proprietary
developments and discoveries conceived or reduced to practice during the course
of the Project.

 

6.8.Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by all parties hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective.

 

7.Undertaking by PTSC and TPL. By these presents, the undersigned PTSC and TPL
acknowledge that they each have reviewed, understand, approve and will support
this Agreement.

 



 

7

 

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seal as of the
date of the execution hereof by the last signatory hereto.

 

 

Phoenix Digital Solutions   Phoenix Digital Solutions               By:  /s/
Carl Johnson   By:  /s/ Dan Lackrone               Carl Johnson   Dan Leckrone  
            Title:  Manager   Title:  Manager               Date:  6July 2012  
Date:  6 July 2012  

 

 

Alliacense Limited LLC     By:  /s/ Mac Leckrone     Mac Leckrone     Title: 
President     Date: 7  July 2012

 

Patriot Scientific Corporation     By:  /s/ Carlton Johnson     Carlton Johnson
    Title:  Chairman of Executive Committee     Date:  6 July 2012

 

Technology Properties Limited     By:  /d/ Dan Leckrone     Dan Leckrone    
Title:  Chairman     Date:  7 July 2012

 

 



8

 

EXHIBIT A

 

SCHEDULE OF PROJECT PATENTS

 

[ex1007_1.jpg] 



 

[ex1007_2.jpg] 

 



9

 

EXHIBIT B

 

PROJECT DESCRIPTION

 

[***]

 

 

 

 

 

 

10

 

EXHIBIT C

 

SCHEDULE OF LITIGATION PROJECTS

 

The Parties acknowledge that, as of the date of this Agreement, PDS desires
Alliacense to provide Litigation Support for three projects, as described below.
Additional projects may be added as the Parties agree; provided however that If
and to the extent any Litigation Support project is agreed to be provided by
Alliacense, it shall be documented in the form of a (1) a project management
plan, and (2) a schedule of associated fees.

 

Litigation Support Fees are due and payable within 10 days after the end of each
calendar month.

 

 

 

[***]

 

 

 

 

 

11

 



